FORM 8-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Act of 1934 Date of Report (Date of earliest event reported)March 20, 2014 HOME TREASURE FINDERS, INC. (Exact name of Registrant as specified in its charter) COLORADO 333-176154 26-3119496 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 3412 West 62nd Avenue Denver, Colorado80221 (Address of principal executive offices and Zip Code) (720) 273-2398 (Registrant's telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Act of 1934 References in this document to "us," "we," or "Company" refer to Home Treasure Finders, Inc. (the “Company”), a Colorado corporation. Item 1.01 Entry Into A Material Definitive Agreement On March 20, 2014 we entered a contract with OS Rosemary, LLC (“Seller”) to purchase 4.38 acres of industrial land located at 8350 Rosemary Street, Ironton, Colorado for $420,000. Terms of the contract provide for a cash payment of25% of the purchase price at closing by April 20, 2014,with the balance due carried by the Seller on a 6% secured note to be amortizedover 15 years with a five yearballoonpayoffprovision. The contract provides for assignment and we have taken an assignment from JDONE LLC the original purchaser in the purchase contract. We intends to: 1.Complete due diligence andclose the purchase with cashraised through theprivate placement of restricted shares of our common stock. 2.Construct and leaseup to 125,000 square feet of grow space at this site to suit the needs of one or more statelicensed cannabis growers. Item 9.01 Financial Statements and Exhibits Exhibits Number Description Contract to Buy and SellReal Estate (Land) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HOME TREASURE FINDERS, INC. (Registrant) DATE: March 24, 2014 BY: /s/ Corey Wiegand Corey Wiegand President
